                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           dgluth@grsm.com

                                                                      7   Attorneys for Kasey Glass

                                                                      8                                UNITED STATES DISTRICT COURT

                                                                      9                                       DISTRICT OF NEVADA

                                                                     10   TAMARA TIMS and H.H., a minor by and through )            Case No.:    2:18-cv-00021-JAD-VCF
                                                                          his Guardian Ad Litem, GENEVA ATTEBERRY, )
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                )
                                                                                              Plaintiffs,              )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                )            STIPULATION AND ORDER TO
                                        Las Vegas, NV 89101




                                                                          vs.                                          )            SET ASIDE DEFAULT [ECF NO.
                                                                     13                                                )            29]
                                                                          CLARK COUNTY SCHOOL DISTRICT; KASEY )
                                                                     14   GLASS; MARK CONNORS; and DOES I -50,         )
                                                                                                                       )
                                                                     15                       Defendants.              )
                                                                     16
                                                                                 IT IS HEREBY STIPULATED by and between Plaintiffs TAMARA TIMS and H.H., a
                                                                     17
                                                                          minor by and through his Guardian Ad Litem, GENEVA ATTEBERRY, Defendants CLARK
                                                                     18
                                                                          COUNTY SCHOOL DISTRICT and MARK CONNORS, and Defendant, KASEY GLASS, by
                                                                     19
                                                                          and through their undersigned attorneys of record, that the clerk’s entry of Default of the original
                                                                     20
                                                                          complaint against Defendant KASEY GLASS [ECF No. 29] filed on March 9, 2018 be set aside.
                                                                     21
                                                                          ///
                                                                     22
                                                                          ///
                                                                     23
                                                                          ///
                                                                     24
                                                                          ///
                                                                     25
                                                                          ///
                                                                     26
                                                                          ///
                                                                     27
                                                                     28

                                                                                                                          -1-
                                                                      1          Counsel for Defendant KASEY GLASS was recently retained and will be filing a

                                                                      2   responsive pleading to the amended complaint when the Default is set aside.

                                                                      3   Dated September __26th___, 2018.                Dated September _26th____, 2018.

                                                                      4   LAW OFFICE OF PETER ALFERT, PC                  GORDON & REES, LLP
                                                                      5   /s/ Ian Hansen                                  /s/ David T. Gluth
                                                                      6   Peter W. Alfert, Esq.                           Robert S. Larsen, Esq.
                                                                          California Bar No. 83139                        Nevada Bar No. 7785
                                                                      7   Ian Hansen, Esq.                                David T. Gluth, Esq.
                                                                          California Bar No. 255449
                                                                          (admitted Pro Hac Vice)                         Nevada Bar No. 10596
                                                                      8                                                   300 S. 4th Street, Suite 1550
                                                                          909 Mariner Village Parkway, Suite 199
                                                                          Alameda, CA 94501                               Las Vegas, Nevada 89101
                                                                      9
                                                                                                                          Attorneys for Defendant Kasey Glass
                                                                     10   Michael A. Burke, Esq.
                                                                          Nevada Bar No.
Gordon Rees Scully Mansukhani, LLP




                                                                     11   71 Washington Street
                                                                          Reno, NV 89503
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          Todd A. Boley, Esq.
                                                                     13   California Bar No. 68119
                                                                          (admitted Pro Hac Vice)
                                                                     14   2831 Mariner Square Drive, Suite 280
                                                                          Alameda, CA 94501
                                                                     15                                                   Dated September __26th___, 2018.
                                                                          Attorneys for Plaintiffs
                                                                     16                                                   GREEN BERG TRAURIG, LLP
                                                                     17

                                                                     18                                                   /s/ Kara B. Hendricks
                                                                                                                          Mark E. Ferrario, Esq.
                                                                     19                                                   Nevada Bar No. 1625
                                                                                                                          Kara B. Hendricks, Esq.
                                                                     20                                                   Nevada Bar No. 7743
                                                                                                                          Whitney L. Welch, Esq.
                                                                     21                                                   Nevada Bar No. 12129
                                                                                                                          10845 Griffith Peak Drive, Ste. 600
                                                                     22                                                   Las Vegas, MV 89135
                                                                                                                          Attorneys for Defendants Clark County
                                                                     23                                                   School District and Mark Connors
                                                                     24          IT IS HEREBY ORDERED that responsive pleading to the amended complaint
                                                                                 must be filed on or before October 15, 2018.
                                                                     25
                                                                                 IT IS SO ORDERED.
                                                                     26
                                                                                October 5, 2018                          ____________________________________
                                                                     27                                                  U.S. MAGISTRATE JUDGE
                                                                     28

                                                                                                                        -2-
